DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The instant claims contain the transitional phrase “comprising”.  See MPEP 2111.03, cited in the Office Action mailed 10/1/20.  This open-ended definition has been taken into consideration in the following rejections. 
Claims 32-36, 40 and 42-44 are rejected under 35 U.S.C. 103 as being unpatentable over US 6207077 B1 to Burnell-Jones.
Regarding claim 32, Burnell-Jones discloses an aircraft marker (col 10, ln 16-18, building emergency illumination including airplanes) capable of use inside an aircraft (col 10, ln 16-18 as emergency lighting), the aircraft marker comprising a photoluminescent material covering an upper surface of a substrate (col 11, ln 40-46) including a photoluminescent material exhibiting persistent (long-lasting, col 2, ln 59-62) luminescence that includes a pigment containing a doped Sr aluminate, such as Luminova® Blue Green (col 28, ln 65-66), arranged to emit blue visible light in response prima facie case of obviousness exists’.  The reference also teaches wherein the photoluminescent material has an emission spectrum with a maximum peak intensity of 480 nm (col 28, ln 66) which falls completely within the instantly claimed range of between 400 nm and 510 nm.  
Instant claim 32 contains the intended use limitation “configured for use inside an aircraft and arranged in use to direct passengers toward an exit of the aircraft” in the preamble. See MPEP 2111.02(II), cited in the Office Action mailed 10/1/20. In the instant case, the Burnell-Jones aircraft marker is photoluminescent and used in emergency illumination for airplanes (col 10, ln 17 and 18).  Therefore, the Burnell-Jones marker is deemed capable of the claimed intended use, absent evidence to the contrary. 

Regarding claim 33, Burnell-Jones discloses the aircraft marker of claim 32, wherein the photoluminescent material is arranged to emit blue visible light (col 28, ln 66) in response to excitation by electromagnetic radiation of wavelength in the UV or visible range, particularly 200 nm to 450 nm (col 2, ln 47-48) which overlaps the instantly claimed range of 400 nm to 470 nm.  See MPEP 2144.05(I), cited above.

claims 34 and 35, Burnell-Jones discloses the aircraft marker of claim 32, but is silent regarding a performance characteristic such that the emissivity is expected to be at least one of:
at least 0.3 mcd/m2 12 hours after cessation of charging at 25 lux for 45 mins; or
at least 0.3 mcd/m2 16 hours after cessation of charging at 25 lux for 45 mins; 
 or wherein the emissivity, 10 minutes after charging is terminated, is inherently one of at least 50 mcd/m2, at least 150 mcd/m2, or at least 300mcd/m2 according to DIN67510.
However, see MPEP 2112.01(I) which states that ‘Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established…"When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not."…Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product’. The compositions overlap, therefore one of ordinary skill in the art would expect similar emissivity properties, absent evidence to the contrary. 

Regarding claim 36 and 42, Burnell-Jones discloses the aircraft marker of claim 32, wherein the photoluminescent material is a doped strontium aluminate (col 28, ln 65-66) and further discloses known strontium aluminates doped with elements selected from a group that includes Eu and Dy (col 2, ln 39-43) thereby providing a pigment 

Regarding claim 40, Burnell-Jones discloses the aircraft marker of claim 36, wherein the pigment comprises particles of pigment having a range of sizes from 1.45 micron to 42 micron (col 29, ln 1-2), which falls completely within the instantly claimed range of 1 to 200 microns in size.

Regarding claim 43, Burnell-Jones discloses the aircraft marker of claim 42, wherein the photoluminescent material comprises a mixture of a main pigment,Sr4Al14O25:Eu, Dy (Luminova®  BG col 28, ln 65-66), and a pigment comprising SrAl2O4:Eu,Dy (Luminova® G, col 28, ln 61-64).

Regarding claim 44, Burnell-Jones discloses the aircraft marker of claim 36, wherein the photoluminescent material comprises a plurality of pigments, each pigment emitting a different color of light in response to the excitation (mixture of phosphors, col 8, ln 25-28 and pigments, col 16, ln 16-18) but fails to expressly disclose that the light emitted by the photoluminescent material comprises a mixture of colors forming an emission spectrum having a range from 400 nm to 510 nm.  However, it would be obvious to one of ordinary skill in the art to control the amount of each phosphor to provide emission of light having the desired color (col 2, ln 2), brightness and afterglow characteristics (col 12, ln 9-16).

Claims 32-39, 41-43, 45, 46 and 52-56 are rejected under 35 U.S.C. 103 as unpatentable over US 2014/0293617 A1 to O’Kell in view of US 2007/0096635 A1 to Fan et al. (hereinafter Fan). 
Regarding claim 32, O’Kell discloses an aircraft marker (photoluminescent emergency lighting for an aircraft, para [0010]) that is used inside an aircraft and arranged in use to direct passengers to an exit of the aircraft (para [0002]-[0003]), comprising a photoluminescent material (5b) covering an upper surface of a substrate (base element 5a, Figure and para [0041]), the aircraft marker including a photoluminescent material that includes a pigment containing a doped Sr aluminate (which inherently exhibits persistent luminescence), arranged to emit visible light in response to an excitation by natural or artificial sources of electromagnetic radiation (light, para [0043]) but fails to expressly disclose wherein the photoluminescent material emits blue light that has an emission spectrum with a maximum peak intensity of between 400 nm and 510 nm and fails to expressly disclose the wavelength of the excitation radiation.
However, Fan does teach a persistent (para [0005]) photoluminescent marker comprising LumiNova® Blue Green (BG-300M), which is Sr4Al14O25:Eu,Dy (para [0005] and [0023]). Sr4Al14O25:Eu,Dy (BG-300M, para [0023]) has an emission spectrum with a peak intensity at 495 nm, which is blue and falls completely within the instantly claimed range of between 400 nm and 510 nm when excited by electromagnetic radiation in the range of 200 to 450 nm, which overlaps the instantly 
It would be obvious to one of ordinary skill in the art to employ the known phosphor, Sr4Al14O25:Eu,Dy, of Fan as the doped strontium aluminate of O’Kell to provide safety/emergency lighting that can be seen in the dark (Fan, para [0007] and O’Kell, para [0002]-[0004]) during evacuation of an aircraft (O’Kell, para [0002]-[0003]).
Instant claim 32 contains the intended use limitation “configured for use inside an aircraft and arranged in use to direct passengers toward an exit of the aircraft” in the preamble. See MPEP 2111.02(II), cited in the Office Action mailed 10/1/20. In the instant case, the O’Kell/Fan aircraft marker is used as emergency lighting to indicate a path leading to an exit of a passenger vehicle (O’Kell, para [0002]) such as aircraft (O’Kell, para [0003])  Therefore, the O’Kell/Fan aircraft marker is deemed capable of the claimed intended use, absent evidence to the contrary. 

Regarding claim 33, O’Kell in view of Fan discloses the aircraft marker of claim 32. Fan further teaches wherein the photoluminescent material is arranged to emit blue visible light, as discussed above, in response to excitation by electromagnetic radiation of wavelength 200 nm to 450 nm (see evidentiary reference LumiNova Brochure, discussed above), which overlaps the instantly claimed range of from 400 nm to 470 nm.  See MPEP 2144.05(I), cited above. 

claims 34 and 35, O’Kell in view of Fan discloses the aircraft marker of claim 32, but fails to expressly disclose wherein the photoluminescent material has a performance characteristic such that the emissivity is expected to be at least one of:
at least 0.3 mcd/m2 12 hours after cessation of charging at 25 lux for 45 mins; or
at least 0.3 mcd/m2 16 hours after cessation of charging at 25 lux for 45 mins; 
or wherein the emissivity, 10 minutes after charging is terminated, is inherently one of at least 50 mcd/m2, at least 150 mcd/m2, or at least 300mcd/m2 according to DIN67510.  However, the compositions overlap.  See MPEP 2112.01(I), cited above. Therefore, one of ordinary skill in the art would expect similar emissivity characteristics, absent evidence to the contrary.

Regarding claims 36 and 42, O’Kell in view of Fan discloses the aircraft marker of claim 32.  Fan further teaches wherein the photoluminescent material is selected from the group consisting of:
i) a pigment containing a Europium and Dysprosium doped strontium aluminate (para [0005] and [0023]); 
ii)    at least a main pigment containing a Europium and Dysprosium doped strontium aluminate with the formula S24Al14O25:Eu,Dy (para [0005] and [0023]); and
iii)    a main pigment containing a Europium and Dysprosium doped strontium aluminate with the formula SrAl14O25:Eu,Dy and at least one further pigment (para [0023]).

claim 37, O’Kell in view of Fan discloses the aircraft marker of claim 36.  Fan further teaches wherein the pigment comprises 100 wt% Sr4Al14O25:Eu,Dy when the phosphor is present as a single phosphor (para [0023]).

Regarding claim 38, O’Kell in view of Fan discloses the aircraft marker of claim 32. Fan further teaches wherein the photoluminescent material is configured to be excited by visible or non-visible light (para [0005]).

Regarding claim 39, O’Kell in view of Fan discloses the aircraft marker of claim 32. Fan further teaches wherein the photoluminescent material has an emission spectrum of 495 nm, as discussed above, which is so close as to constitute overlap with the instantly claimed range of between 485 nm and 495 nm.  See MPEP 2144.05(I), cited above which also states ‘…Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close’.

Regarding claim 41, O’Kell in view of Fan discloses the aircraft marker of claim 32. O’Kell further discloses the marker including a cover (cap element, para [0028]) provided over at least a top surface of the photoluminescent material (cap element 5c, para [0041] and Figure), wherein the cover is at least partially transparent to at least one of (a) the blue light emitted by the photoluminescent material or (b) the excitation required to stimulate the emitted blue visible light (para [0028]).

claim 43, O’Kell in view of Fan discloses the aircraft marker of claim 42.  Fan further teaches wherein the photoluminescent material comprises a mixture phosphors (para [0011]) comprising a main pigment,Sr4Al14O25:Eu,Dy (para [0005] and [0023]), and a pigment comprising SrAl2O4:Eu,Dy (para [0005] and [0023]).

Regarding claim 45, O’Kell in view of Fan discloses the aircraft marker of claim 42.  O’Kell further discloses wherein the marker further comprises a colored filter (colored film, para [0042]).

Regarding claim 46, O’Kell in view of Fan discloses the aircraft marker of claim 42.  O’Kell further discloses wherein the marker further comprises a housing (3, para [0038] and Figure).

Regarding claim 52, O’Kell discloses an aircraft marker configured to illuminate an area inside an aircraft (para [0002]-[0003]), the aircraft marker comprising a housing (3, para [0038] and Figure) and a substrate (5a, base element, para [0041] and Figure) having an upper surface and a region of photoluminescent material (5b) covering said upper surface of the substrate (5a) (para [0042] and Figure), the photoluminescent material exhibiting persistent luminescence (inherent to doped strontium aluminate, para [0008] and discussed above) and arranged to emit visible light in response to an excitation by natural or artificial sources of electromagnetic radiation (light, para [0043]) but fails to expressly disclose wherein the photoluminescent material emits blue light that has an emission spectrum with 
However, Fan does teach a persistent (para [0005]) photoluminescent marker comprising LumiNova® Blue Green (BG-300M), which is Sr4Al14O25:Eu,Dy (para [0005] and [0023]). Sr4Al14O25:Eu,Dy (BG-300M, para [0023]) has an emission spectrum with a peak intensity at 495 nm, which is blue and falls completely within the instantly claimed range of between 400 nm and 510 nm when excited by electromagnetic radiation in the range of 200 to 450 nm, which overlaps the instantly claimed range of 250 nm to 500 nm.  See evidentiary reference, LumiNova Brochure, cited below.  Also see MPEP 2144.05(I), cited above.  
It would be obvious to one of ordinary skill in the art to employ the known phosphor, Sr4Al14O25:Eu,Dy, of Fan as the doped strontium aluminate of O’Kell to provide safety/emergency lighting that can be seen in the dark (Fan, para [0007] and O’Kell, para [0002]-[0004]) during evacuation of an aircraft (O’Kell, para [0002]-[0003]).

Regarding claim 53, O’Kell in view of Fan discloses the aircraft marker of claim 52. O’Kell further discloses the marker including a cover (cap element, para [0028]) provided over at least a top surface of the photoluminescent material (cap element 5c, para [0041] and Figure), wherein the cover is at least partially transparent to at least one of (a) the blue light emitted by the photoluminescent material or (b) the excitation required to stimulate the emitted blue visible light (para [0028]).

claim 54, O’Kell in view of Fan discloses the aircraft marker of claim 52.  O’Kell further discloses wherein the marker further comprises a colour modifying film (para [0042]).

Regarding claim 55, O’Kell discloses an aircraft marker (para [0002]-[0003]) configured to illuminate an area inside an aircraft (para [0002]-[0003]), the aircraft marker comprising a substrate (5a, base element, para [0041] and Figure) having an upper surface and a region of photoluminescent material (5b) covering said upper surface of the substrate (5a) (para [0042] and Figure), the aircraft marker further comprising a cover (cap element, para [0028]) provided over at least a top surface of the photoluminescent material (cap element 5c, para [0041] and Figure), wherein the cover is at least partially transparent to at least one of (a) the blue light emitted by the photoluminescent material or (b) the excitation required to stimulate the emitted blue visible light (para [0028]). O’Kell further discloses that the photoluminescent material exhibits persistent luminescence (inherent to doped strontium aluminate, para [0008] and discussed above) and arranged to emit visible light in response to an excitation by natural or artificial sources of electromagnetic radiation (light, para [0043]) but fails to expressly disclose wherein the photoluminescent material emits blue light that has an emission spectrum with a maximum peak intensity of between 400 nm and 510 nm and fails to expressly disclose the wavelength of the excitation radiation.
However, Fan does teach a persistent (para [0005]) photoluminescent marker comprising LumiNova® Blue Green (BG-300M), which is Sr4Al14O25:Eu,Dy (para [0005] and [0023]). Sr4Al14O25:Eu,Dy (BG-300M, para [0023]) has an emission 
It would be obvious to one of ordinary skill in the art to employ the known phosphor, Sr4Al14O25:Eu,Dy, of Fan as the doped strontium aluminate of O’Kell to provide safety/emergency lighting that can be seen in the dark (Fan, para [0007] and O’Kell, para [0002]-[0004]) during evacuation of an aircraft (O’Kell, para [002]-[0003]).

Regarding claim 56, O’Kell in view of Fan discloses the aircraft marker of claim 55. Fan further teaches wherein the photoluminescent material exhibits persistent luminescence (para [0055]) and emits blue visible light (from blue phosphor LumiNova® BG-300M, para [0023] or mixture of BG-300M and GG64, Examples 5 and 6 in Table 1) in response to an excitation by electromagnetic radiation having wavelengths from 250 nm to 450 nm (see evidentiary reference Luminova Brochure, cited below), which overlaps the instantly claimed range of 400 nm to 470 nm and wherein the photoluminescent material has an emission spectrum with a maximum peak intensity of 495 nm for BG-300M, which falls completely within the instantly claimed range of between 400 nm and 510 nm.  When the phosphor is a combination of two blue emitting phosphors, GG64 and BG-300M, the emission is expected to fall within the range of blue emission, about 450 nm to about 495 nm, which also falls completely within the instantly claimed range. 

 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 32-39, 41-46 and 52-56 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 12 of U.S. Patent No. 10,543,780 (hereinafter 780).  Although the claims at issue are not identical, they are not patentably distinct from each other because both teach an aircraft marker (socket for use in an aircraft cabin, 780 claim 1) comprising a photoluminescent material covering an upper portion of a substrate (instant claims 32, 52 and 55 and 780 claims 1 and 13).  Both teach a plurality of the same photoluminescent materials that exhibit persistent luminescence (instant claims 36, 37, 42-44 and 780 claim 5) and emit blue visible light having an overlapping wavelength when excited by the same light (instant claims 32, 33, 38, 39 and 780 claims 1-3, 6-9).  Both teach overlapping emissivity 10 minutes after charging (instant claim 35 and 780 claim 4).  Both also teach the marker comprising a housing, a cover and colored filter (instant claims 41, 45, 46, 52-56 and 780 claims 1, 4 and 12).
780 claim 4 recites an emissivity of at least > 50 mcd/m2 after 10 minutes but is silent regarding emissivity as set forth in instant claim 34.  However, the markers have 
Instant claim 32 contains the intended use limitation “configured for use inside an aircraft and arranged in use to direct passengers toward an exit of the aircraft” in the preamble. See MPEP 2111.02(II), cited above. In the instant case, the 780 marker is used in an aircraft and comprises the same photoluminescent material on an upper portion of a substrate, as discussed above.  Therefore, the 780 marker is deemed capable of the claimed intended use, absent evidence to the contrary. 

Claims 32-39, 42 and 44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 15-17 of U.S. Patent No. 10,059,461 B2 (hereinafter 461).  Although the claims at issue are not identical, they are not patentably distinct from each other because both teach an aircraft marker comprising a plurality of the same photoluminescent materials (instant claims 36, 37, 42, 44 and 461 claims 15-17) that emit blue visible light having an overlapping wavelength when excited by the same light (instant claims 32, 33, 38, 39 and 461 claim 1) covering the upper portion of a substrate (the substrate is the area of the airplane that received the paint, tape or film, 461 claim 1) (instant claim 32 and 461 claim 1) .
The 461 claims are silent regarding emissivity as set forth in instant claims 34 and 35.  However, the markers have overlapping compositions and light emitting properties.  Therefore, per MPEP 2112.01(I) cited above, one of ordinary skill in the art would expect at least overlapping emissivity, absent evidence to the contrary. 
claim 32 contains the intended use limitation “configured for use inside an aircraft and arranged in use to direct passengers toward an exit of the aircraft” in the preamble. See MPEP 2111.02(II), cited above. In the instant case, the 461 marker is used for aircraft and comprises the same photoluminescent material on an upper portion of a substrate, as discussed above.  Therefore, the 461 marker is deemed capable of the claimed intended use, absent evidence to the contrary. 

Claims 32-39, 41-46 and 52-56 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4, 8-13 and 15 of copending Application No. 16/534089 (hereinafter 089). Although the claims at issue are not identical, they are not patentably distinct from each other because both teach an aircraft marker comprising a photoluminescent material covering an upper portion of a substrate (instant claims 32, 52 and 55 and 089 claim 4).  Both teach a plurality of the same photoluminescent materials (instant claims 36, 37, 42-44 and 089 claim 11) that emits blue visible light having an overlapping wavelength when excited by similar light (instant claims 32, 33, 38, 39 and 089 claims 11 and 13).  Both also teach that the marker comprises a housing, a cover and colored filter (instant claims 41, 45, 46, 52-56 and 089 claims 4, 8-10, 12 and 15).
The 089 claims are silent regarding emissivity as set forth in instant claims 34 and 35.  However, the markers have overlapping compositions and light emitting properties.  Therefore, per MPEP 2112.01(I) cited above, one of ordinary skill in the art would expect at least overlapping emissivity, absent evidence to the contrary. 
claim 32 contains the intended use limitation “configured for use inside an aircraft and arranged in use to direct passengers toward an exit of the aircraft” in the preamble. See MPEP 2111.02(II), cited above. In the instant case, the 089 marker is explicitly claimed as a photoluminescent aircraft floor path marking system and comprises the same photoluminescent material on an upper portion of a substrate, as discussed above.  Therefore, the 089 marker is deemed capable of the claimed intended use. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments, see page 14, filed 3/31/21, with respect to the 112 rejection have been fully considered and are persuasive. The most recent amendment to the claim resolves the issues.
 Therefore, the 112(b) rejection of claim 40 has been withdrawn. 

Applicant’s arguments, see pages 7-9, filed 3/31/21, with respect to the 102 rejection over Berner have been fully considered and are persuasive.  Berner does not teach or suggest the photoluminescent material covering a substrate as required in the newly amended claims. 
Therefore, the 102(a)(1) rejection of claims 32 and 40 as anticipated by Berner has been withdrawn. 
claims 39, 40, 43 and 44 as obvious over Berner have also been withdrawn.

Applicant’s arguments, see pages 7-19, filed 3/31/21, with respect to the rejection(s) of claim(s) 32 and 34 under 102 have been fully considered.  The newly amended claims teach an excitation wavelength range that is not anticipated by Burnell-Jones.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of obviousness
Applicant argues that Burnell-Jones does not teach the “aircraft marker configured for use inside an aircraft and arranged in use to direct passengers toward an exit of the aircraft.” This new claim language replaces the previous language “for illuminating an area of an aircraft”.  However, this is still intended use in the preamble. See MPEP 2111.02(II), cited above.  Burnell-Jones expressly discloses luminescent materials (col 10, ln 12-14) in emergency lighting (col 10, ln 45-48) for building emergency illumination including buildings, corridors and airplanes (col 10, ln 17-18) and vehicle markings for aircraft (col 10, ln 22-23). The luminescent materials are long-life phosphorescent pigments selected from a  group that includes metal aluminates (col 2, ln 6-12).  Emergency illumination in an airplane can be used to direct passengers toward and exit of the aircraft in case of emergency. As discussed above in the rejection, the reference teaches the claimed configuration of the photoluminescent material covering an upper surface of a substrate (col 11, ln 41-46). 
Applicant further argues that “a person of ordinary skill in the art would not have been motivated to develop a marker that emits blue visible light in response to an 
It is agreed that during the interview on 2/25/21 the examiner suggested adding more structure to the marking including a substrate, housing, walls, etc. to differentiate the claimed invention from general markers such as highlighters.  However, as discussed above, Burnell-Jones does teach that the photoluminescent material, the metal aluminate, covers the uppers surface of the substrate as required by newly amended claim 32.

It is noted that applicant filed a declaration on 4/12/01.  The declaration is discussed in the rejection of O’Kell in view of Fan, below.
Therefore, the 102(a)(1) of claims 32 and 40 as anticipated by Burnell-Jones had been withdrawn and a new ground of rejection is made over obviousness. 
The 103 rejection of claims 33-36 and 42-44 as obvious over Burnell-Jones stands.






























Applicant's arguments filed 3/31/21, regarding O’Kell in view of Fan have been fully considered but they are not persuasive. Applicant argues that “the combination of O’Kell and Fan is improper because a person of ordinary skill in the art would not have been motivated to use a marker that emits blue visible light in the context of an aircraft lighting system”.  However, O’Kell explicitly discloses emergency lighting used to indicate a path leading to an exit for the evacuation of a passenger vehicle or building .
Applicant further argues that “The accepted wisdom in the art suggested that the use of blue light emitting photoluminescent materials in aircraft safety lighting was infeasible for at least the following reasons. First, the existing data for blue light emitting pigments showed that they exhibited inherently lower emission (i.e., lower brightness) than green light emitting pigments” but does not provide evidence to support this 
Applicant also argues that “regulatory requirements from various agencies made the use of blue light emitting pigments contrary to the accepted wisdom in the art. The brightness required by several safety agencies was much more difficult to achieve with blue light emitting pigments than green light emitting pigments. Several building regulations explicitly require a green glow color for safety lighting. As a result, numerous green light emitting pigments are commercially available, while no blue light emitting materials of sufficient performance are commercially available”.  However, applicant has not provided evidence that blue emitting phosphors cannot be used for safety lighting.  Blue emitting strontium aluminates are commercially available.  Green emitting phosphors are also available.  However, applicant has not provided evidence that the doped strontium aluminates in O’Kell are limited to green emitting strontium aluminates and would not or could not employ known blue emitting strontium aluminates. Fan was published in 2007 and taught blue emitting phosphors for escape routes before O’Kell was published in 2014 teaching strontium aluminates for airplane evacuation.  Applicant also argues that “Applicant had to perform extensive experimentation to determine the particle sizes, layering concentrations, and substrates capable of generating sufficient emission levels. The Federal Aviation Authority and European Union Aviation Safety Agency had to be convinced that the blue light emitting materials would be able to adequately perform”.  However, applicant has not provided any of this data in the instant application or during the prosecution of the instant application. 

Applicant also argues that secondary considerations must be considered and argues that Applicant has discovered unexpected benefits in the use of blue light emitting pigments over green light emitting pigments.  As stated above, O’Kell does not teach or suggest that the doped strontium aluminate pigments must be or can only emit 
Finally, applicant argues that ‘Furthermore, “Evidence that the industry praised a claimed invention or a product which embodies the patent claims weighs against an assertion that the same claim would have been obvious.” WBIP, LLC v. Kohler Co., 829 F.3d 1317, 1334 (Fed. Cir. 2016). Applicant’s presently claimed invention won the prestigious award for Best Cabin Innovation at the 2016 Airline Passenger Experience (APEX) Expo. The APEX Expo is the premier venue for airlines and vendors to showcase new products and innovations that will improve the airline cabin environment and enhance the air travel experience. Applicant’s invention was chosen by a panel of aviation industry peers as the best in-cabin innovation that year’.  However, applicant has not provided the data that led to the award or provided evidence that the O’Kell doped strontium aluminate must only emit green light and could never emit blue light or that the O’Kell/Fan blue emitting strontium aluminate phosphor cannot be used on aircraft.  

Therefore, the 103 rejection of claims 32-39, 41-43, 45 and 46 as obvious over O’Kell in view of Fan stands. 
It is noted that applicant argues against green emitting phosphors.  However, the wavelength of blue light is understood to be about 450 nm to about 495 nm.  Applicant’s claimed emission range in claim 32 is 400 to 510 nm.  This includes emitted light in violet (about 380 to about 450 nm) and green (about 495 nm to about 570 nm).  This is not a 112(b), indefiniteness issue at this time. However it is noted that a large portion of the arguments and declaration are drawn to the inferiority of green light, yet newly amended claim 32 includes a portion of the green emission spectrum (495 nm to 510 nm).

Applicant's arguments filed 3/31/21, regarding the double patenting rejections, have been fully considered but they are not persuasive. Applicant argues that the claims in this application, as amended, are patentably distinct from the claims of the cited patents and application. Therefore, applicant respectfully requests that the nonstatutory double patenting rejection be withdrawn.  However, applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Therefore, the obviousness double patenting rejection of claims 32-39 and 41-46 as obvious over the claims of 780 stands. 
The obviousness double patenting rejection of claims 32-39, 42 and 44 as obvious over the claims of 461 stands. 
The provisional obviousness double patenting rejection of claims 32-39 and 41-46 as obvious over the claims of 089 stands. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. LumiNova Brochure, LumiNova® Light Fast – Super Bright Long Afterglow Phosphorescent Pigments, https://umccorp.com/wp-content/uploads/2016/03/Luminova-brochure-2012-new-logo.pdf

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE EDMONDSON whose telephone number is (571)272-2678.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/L.E./           Examiner, Art Unit 1734                                                                                                                                                                                             
/Matthew E. Hoban/Primary Examiner, Art Unit 1734